Citation Nr: 0818257	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  99-13 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an ear 
infection and ruptured ear drum, other than bilateral hearing 
loss or tinnitus.

2.  Entitlement to service connection for a prostate 
disorder, to include on the basis of exposure to ionizing 
radiation.

3.  Entitlement to service connection for hypertension and 
heart disease, to include on the basis of exposure to 
ionizing radiation.

4.  Entitlement to an initial compensable evaluation prior to 
September 25, 2007, and entitlement to an initial evaluation 
in excess of 10 percent from September 25, 2007, for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
December 2004 when they were remanded for additional 
evidentiary development.  

The issue of entitlement to service connection for residuals 
of an ear infection and ruptured ear drum, other than 
bilateral hearing loss or tinnitus, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while on 
active duty.

2.  There is no competent evidence documenting the current 
existence of a prostate disability.  

3.  The preponderance of the competent evidence of record 
demonstrates that the veteran's hypertension and heart 
disease were not etiologically linked to his active duty 
service, to include on the basis of exposure to ionizing 
radiation.

4.  Prior to September 25, 2007, the veteran's service-
connected bilateral hearing loss has been productive of, at 
the most, Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.

5.  As of September 25, 2007, the veteran's service-connected 
bilateral hearing loss has been productive of, at most, Level 
II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Hypertension and heart disease were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for entitlement to an initial compensable 
evaluation prior to September 25, 2007, and entitlement to an 
initial evaluation in excess of 10 percent from September 25, 
2007, for bilateral hearing loss, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the claims of entitlement to service connection for 
a prostate disorder and for hypertension and heart disease, 
the Board finds that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the 
discussions in April 2003, February 2005, and September 2006 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the February 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the service connection claims and the appellant 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the service connection claims decided herein have 
been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his service connection claims, but he was not 
provided with notice of the types of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for a prostate disability, 
hypertension and heart disease, any questions as to the 
effective dates to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The appellant has been afforded VA review of the 
veteran's records and an opinion was obtained regarding the 
prostate and hypertension/heart disease claims.  The Board 
finds the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

With regard to the veteran's increased rating claim, the 
Board acknowledges the decision of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further indicated, among other things, 
that if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

However, the Board believes that the nature of the present 
increased rating appeal is somewhat different from the 
situation addressed in Vazquez-Flores.  The present increased 
rating appeal involves the issue of a higher initial rating, 
not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-17 (2007).  In line with the reasoning set forth in 
these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vazquez-Flores, supra, 
do not apply to initial rating claims such as the veteran's 
current claim for an increased initial rating for the 
service-connected hearing loss.  

VA examinations for rating purposes have been conducted 
during the course of the appeal to determine the severity of 
the veteran's service-connected bilateral hearing loss.

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service connection criteria

The veteran has alleged that he currently experiences a 
prostate disorder and hypertension and heart disease as a 
result of exposure to ionizing radiation while on active 
duty.  The claims file documents that the veteran was exposed 
to ionizing radiation while on active duty as a result of his 
participation in U.S. atmospheric nuclear testing.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945, and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2). This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  
38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Entitlement to service connection for a prostate disorder, to 
include on the basis of exposure to ionizing radiation.

The Board finds that service connection is not warranted for 
a prostate disorder on a direct basis or as due to exposure 
to ionizing radiation.  There is no competent evidence of the 
current existence of a prostate disorder.  

In his original application for compensation, the veteran 
indicated the he had had prostate problems in 1998.  However, 
there are no medical records which include any complaints of, 
diagnosis of or treatment for prostate problems.  In fact, 
the most recent evidence which addressed the condition 
indicates that the veteran denied having any problems 
associated with his prostate.  

A June 1997 private clinical record includes the annotation 
that physical examination of the genitourinary system was 
unremarkable.  

At the time of a September 1998 VA examination, physical 
examination of the prostate revealed the prostate had a 
normal consistency, no nodules, slight generalized 
enlargement but was symmetrical.  The examiner specifically 
noted that there were no symptoms of the prostate with the 
exception of troublesome diuresis following medication. The 
veteran reported he had a prostate examination three years 
prior which was said to be okay.  A prostate disorder was not 
diagnosed.  

A private clinical record dated in January 2004 indicates 
that the veteran denied prostate dysfunction.  

The only evidence of record which indicates that the veteran 
currently has a prostate disorder is the veteran's own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a prostate disability is without probative 
value.  Furthermore, the most recent evidence of record 
indicates that the veteran has denied problems with his 
prostate as of January 2004.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent evidence of record documenting the 
current existence of a prostate disability, the Board finds 
that service connection is not warranted on a direct basis.  
Furthermore, although the veteran has been exposed to 
ionizing radiation while on active duty, there is no 
competent evidence of record which documents that he has a 
prostate disability for which service connection can be 
granted on a presumptive basis under 38 C.F.R. § 3.309 nor 
does he have a "radiogenic disease" related to his prostate 
as set out under 38 C.F.R. § 3.311.  Service connection is 
not warranted for a prostate disability as a result of the 
veteran's proven exposure to ionizing radiation while on 
active duty.  


Entitlement to service connection for hypertension and heart 
disease, to include on the basis of exposure to ionizing 
radiation.

The Board finds that service connection is not warranted for 
hypertension and heart disease, to include as due to exposure 
to ionizing radiation.  There is evidence of record of the 
current existence of hypertension and coronary problems 
including ischemic cardiomyopathy, right bundle branch block, 
atrial fibrillation, arteriosclerotic heart disease and 
congestive heart failure.  However, there is no competent 
evidence of record which indicates that the veteran has a 
disorder which is among the specific listed diseases eligible 
for the service connection presumption under 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.309(d).  The veteran does not 
allege that he has such a disability.  

Furthermore, while there is competent evidence of record 
which documents that the veteran has been diagnosed with 
cardiac disabilities and has been exposed to ionizing 
radiation, there is no competent evidence of record which 
indicates that the veteran has any of the radiogenic diseases 
listed under 3.311.  38 C.F.R. § 3.311(b)(2)(i-xxiv).  Again, 
the veteran does not allege that he has such a disability.  

Accordingly, service connection for hypertension and heart 
disease is not warranted on a presumptive basis based on 
exposure to ionizing radiation.  

The veteran may also establish that he currently has a 
cardiac disability which is the result of exposure to 
ionizing radiation by the submission of direct proof of 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).

In the present case, there is no competent evidence of the 
presence of heart disease or hypertension during the 
veteran's active military service or until the 1980s, decades 
after his separation from service.

Associated with the claims file is an April 2005 letter from 
a private physician who reported he was the veteran's cardiac 
electrophysiologist.  The physician noted the veteran 
experienced ischemic cardiomyopathy and secondary congestive 
heart failure.  The veteran informed the physician that he 
had been exposed to a significant amount of radiation due to 
atomic bomb testing.  With regard to the question of whether 
significant radiation exposure can be associated with 
coronary artery disease, the physician opined that, to the 
best of his knowledge, such a situation could occur.  

The Board finds that the probative value of the April 2005 
letter is outweighed by the probative value of a July 2007 VA 
examination.  The Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The July 2007 VA examination was 
scheduled specifically to determine if the veteran had 
hypertension or coronary artery disease as a result of 
exposure to ionizing radiation.  The examiner had access to 
and had reviewed the evidence in the claims file and opined 
that there was no such link.  The examiner noted the veteran 
had risk factors of developing coronary artery disease 
including his gender, hypertension and a past history of 
cigarette smoking for 25 years.  The examiner opined that the 
cause of his cardiomegaly including hypertension was due to 
artery stenosis and mitral regurgitation.  The examiner noted 
that the amount of radiation needed to be absorbed to cause 
myocardial dysfunction was 35 Greys.  35 Greys equal 3500 
REM.  The Defense Threat Reduction Agency estimated in March 
2007 that the veteran was exposed to 18 REMs of external 
gamma dose, 2 REMs of external neutron dose and a total skin 
dose of 550 REMs.  The examiner found that one had to receive 
excessive radiation to the heart or the mediastinum to 
develop coronary artery disease or mycoardial dysfunction.  
The examiner noted that his extensive review of the medical 
literature did not reveal any effects of ionizing radiation 
on hypertension.  

The Board finds the report of the July 2007 VA examination to 
be more probative of whether there is an etiologic link 
between the veteran's exposure to ionizing radiation while on 
active duty and any current cardiac problem including heart 
disease and hypertension.  The VA examiner had access to all 
the evidence in the claims file and based his opinion, in 
part, on that evidence he reviewed as well as medical 
research.  The VA examiner provided reasons and bases for his 
opinions which were rooted in his research of medical 
literature on radiation exposure.  The private physician who 
promulgated the April 2005 letter merely stated that a link 
was possible but did not support his opinion with any reasons 
or basis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].  An examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

The appellant has also submitted copies of medical treatises 
which relate to injuries from radiation.  However, the 
treatise excerpts do not specifically address the facts in 
this case regarding the veteran and his disabilities.  In 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), the Court 
held that a statement by a physician that did not link the 
claimant's chest trauma specifically to the current disorder, 
restrictive lung disease, and that contained only a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was too general and 
inconclusive to render the claimant's claim for service 
connection well grounded.  Similarly, here the excerpts 
concern only generalities and do not purport specifically to 
link the veteran's exposure to ionizing radiation during 
service to a currently existing cardiac disability, including 
heart disease and hypertension.  These excerpts are not the 
equivalent of a statement from a medical expert who actually 
reviewed the veteran's medical history and rendered a 
definitive opinion based on the specifics of the veteran's 
history.  

The Board finds the preponderance of the competent evidence 
of record indicates that the veteran does not currently have 
a cardiac disability to include hypertension and coronary 
artery disease which was caused by his exposure to ionizing 
radiation while on active duty.  Service connection is not 
warranted for a cardiac disability based on this exposure.  

There is no competent evidence of record which links a 
currently existing cardiac disability, to include 
hypertension and coronary artery disease, to the veteran's 
active duty service on a direct or chronic disease 
presumptive basis (other than the April 2005 letter from the 
private physician which is addressed above).  

The only other evidence of record which links a cardiac 
disability to the veteran's active duty service in any way is 
the veteran's own allegations.  As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a cardiac to include 
hypertension disability is without probative value.  Service 
connection for a cardiac disability, to include hypertension 
and coronary artery disease, is not warranted on a direct 
basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


Entitlement to an initial compensable evaluation prior to 
September 25, 2007, and entitlement to an initial evaluation 
in excess of 10 percent from September 25, 2007, for 
bilateral hearing loss.

Increased rating criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41. 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Analysis

On the authorized audiological evaluation in September 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
65
65
LEFT
30
40
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The average of the puretone thresholds is 52.5 decibels for 
the right ear and 50 decibels for the left ear.  When 52.5 
decibels is combined with a speech discrimination score of 92 
percent under Table VI, the resulting Roman Numeral is I for 
the right ear.  When 50 decibels is combined with a speech 
discrimination score of 94 percent under Table VI, the 
resulting Roman Numeral is I for the left ear.  When Roman 
Numeral I is combined with Roman Numeral I under Table VII, 
the resulting evaluation is non-compensable.  

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
65
75
LEFT
25
50
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.  
The average of the puretone thresholds is 55 decibels for the 
right ear and 50 decibels for the left ear.  When 55 decibels 
is combined with a speech discrimination score of 90 percent 
under Table VI, the resulting Roman Numeral is II for the 
right ear.  When 50 decibels is combined with a speech 
discrimination score of 96 percent under Table VI, the 
resulting Roman Numeral is I for the left ear.  When Roman 
Numeral II is combined with Roman Numeral I under Table VII, 
the resulting evaluation is non-compensable.  

On the authorized audiological evaluation in September 2007, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
60
60
60
LEFT
20
55
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
The average of the puretone thresholds is 48.75 decibels for 
the right ear and 51.25 decibels for the left ear.  When 
48.75 decibels is combined with a speech discrimination score 
of 84 percent under Table VI, the resulting Roman Numeral is 
II for the right ear.  When 51.25 decibels is combined with a 
speech discrimination score of 82 percent under Table VI, the 
resulting Roman Numeral is IV for the left ear.  When Roman 
Numeral II is combined with Roman Numeral IV under Table VII, 
the resulting evaluation is non-compensable.  

There is no evidence of record which demonstrates that the 
veteran experiences exceptional patterns of hearing 
impairment which would allow for the application of the 
rating criteria included under 38 C.F.R. § 4.86.  
Furthermore, no examiner has determined that the speech 
discrimination test used is not appropriate for evaluation of 
the veteran's hearing loss.  Therefore, analysis under Table 
VIa as directed by 38 C.F.R. § 4.85(c) is not appropriate. 

Based on the above, the Board finds that a compensable 
evaluation is not warranted at any time during the appeal 
period.  After reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to an 
increased rating for the bilateral hearing loss.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a prostate disorder is 
not warranted.  The appeal is denied.  

Entitlement to service connection for hypertension and heart 
disease is not warranted.  The appeal is denied.  

Entitlement to an initial compensable evaluation prior to 
September 25, 2007, and entitlement to an initial evaluation 
in excess of 10 percent from September 25, 2007, for 
bilateral hearing loss is not warranted.  The appeal is 
denied.  


REMAND

In a statement dated in December 1998, the veteran alleged 
that his ear drums were ruptured during his exposure to 
atomic testing while on active duty.  He has claimed 
entitlement to service connection for an ear infection and a 
ruptured ear drum.  In December 2004, the Board remanded the 
issues on appeal, in part, to obtain medical opinions to 
determine if there is any causal relationship between any of 
the disabilities at issue and the veteran's active duty 
service, including exposure to ionizing radiation.  A review 
of the claims file reveals the veteran has never been 
afforded a VA examination of his ears (other than to evaluate 
his service-connected hearing loss) and no opinion has been 
obtained regarding any possible link between a current ear 
disability (other than hearing loss and tinnitus) and the 
veteran's active duty service.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an 
appropriately qualified health care 
professional pertaining to whether there 
is any causal relationship between the 
veteran's claimed residuals of an ear 
infection and ruptured ear drum and his 
active duty service, to include exposure 
to ionizing radiation.  The claims file 
should be made available to and pertinent 
documents therein reviewed by the health 
care professional in connection with the 
submission of the medical report.  The 
health care professional must annotate 
the report to indicate that the claims 
file was made available and pertinent 
documents were reviewed.  

The health care professional is directed 
to specifically answer the following:  

Is it likely, unlikely, or as likely as 
not (the health care professional is to 
choose one) that the claimed residuals of 
an ear infection and/or ruptured ear drum 
were the result of his exposure to 
ionizing radiation in service, or any 
other in-service injury or disease.   

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


